Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-6, 11, 13, 15-20, 23-25, 29-30, 41-42 are pending.
	Claims 1-3; 5, 11, 13, 15-20, 23-25, 29,  and 41-42 have been examined.
	Claims 6 and 30 are withdrawn from consideration
	Claims 1 and 41  have been amended in the preliminary amendment filed 8/27/2020.
	
	The rejection of claims 1-5, 15-16, 18-19, 24, 29 under 35 U.S.C. 102(a)(1) as being anticipated by Lu US 20110179841 (Lu) is withdrawn due to Applicant’s amendment submitted 8/02/2022.  
					
Election/Restrictions
Applicant’s election of specific species in the reply filed on 8/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 15-16, 18-19, 24, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 20110179841 (Lu). 

Claim 1. 
Lu teaches:
A method to treat soil, the method comprising a step of: see abstract; 
a) applying a peroxide-based treatment;  see [0022], [0078]. [0079] Lu teaches suitable temperatures and pressures to keep the water and oxidant in the Liquid phase; 
and a source of heat, to the soil, [0057] steam is taught;
wherein the peroxide-based treatment comprises a source of peroxide and wherein the soil has an initial temperature; wherein the application results in either or both of i) the peroxide-based treatment being mixed into the soil and ii) the temperature of the soil being raised above the initial temperature; and the source of heat are applied to the soil independently or as a blend formed during application [0010] teaches the application of the peroxide, steam and surfactant will “create relative high temperature”.
Lu teaches to make and purify soil on an industrial scale, preferably indoors; but not so Limited. There is a waste screening process, which would be operated outdoors; indoors there is a negative pressure is all Lu is saying to reduce the smell. The type of processes Lu teaches are industrial agricultural  techniques. Not laboratory techniques. 
Lu does not appear to teach:
to soil in an open field, nursery or greenhouse and wherein the peroxide based treatment 
It would have been obvious to one having ordinary skill in the art to use the Lu method in a greenhouse or outside (open field) or anywhere there was a need as a matter of obvious design choice based on a common need. The Examiner finds one of ordinary skill in the art is someone with a broad background in farming and chemical application techniques and would not reasonably restrict the Lu method to something practiced inside. 

Claim 2. 
Lu teaches:
wherein the method comprises a second step b) concurrently with or within a time period of application of the peroxide-based treatment, of cultivating the soil, wherein the soil that is cultivated is at least 15 cm deep, [0057] teaches sub sequential which would meet the Limitation “within a time period”. [0004] teaches about cultivating crops so it may be assumed the soil has at least 15 cm depth.

Claim 3. 
Lu teaches:
wherein the peroxide-based treatment comprises an aqueous treatment solution and the aqueous treatment solution comprises the source of peroxide dissolved in water, see [0057]. 

Claim 5. 
Lu teaches:
wherein the source of heat comprises steam, see [0057] teaches steam.

Claim 15. 
Lu teaches:
wherein the source of peroxide is selected from the group consisting of hydrogen peroxide, perborates, percarbonates, organic peroxides, persulfate salts, peroxyacids, peroxyesters, peroxyketals and mixtures thereof. [0041] teaches hydrogen peroxide.

Claim 16. 
Lu teaches:
wherein the source of peroxide comprises hydrogen peroxide, [0041] teaches hydrogen peroxide.  

Claim 18. 
Lu teaches:
wherein the aqueous treatment solution further comprises a surfactant or a wetting agent, [0057] teaches adding a surfactant.

Claim 19. 
Lu teaches:
wherein the wetting agent or surfactant is selected from the group consisting of alcohols, non-ionic surfactants, dimeric surfactants, biosurfactants, phosphate esters, and mixtures thereof, [0034] teaches adding non-ionic surfactants.

Claim 24. 
Lu teaches: 
wherein the method further comprises, after step b), a step of sieving the cultivated soil, [0106] teaches post production size selection process which is sieving.
 
Claim 29. 
Lu teaches:
wherein the aqueous treatment solution is applied using pressure, [0010] teaches high pressure.

 	 
 
Claims 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US 20110179841 (Lu). 
Lu is relied upon as discussed above.  

Claim 11. 
Lu does not specifically teach:
wherein the aqueous treatment solution is applied to the soil at a rate of between 100 Liters per hectare and 6000 Liters per hectare.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and arrive at the claimed application rate as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular rate produces unexpected results or solves any stated problem.

Claim 13. 
Lu teaches to use about .5 to 1.5 wt % of hydrogen peroxide. 
Lu does not specifically teach:
wherein the aqueous treatment solution comprises at least 0.1 % by weight of the source of peroxide.  
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and arrive at the claimed aqueous treatment solution peroxide amount as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular amount produces unexpected results or solves any stated problem.


Claim 20. 
Lu teaches to use a surfactant in an amount of .5 to 5%, see [0034]. 
Lu does not specifically teach:
wherein the surfactant or wetting agent is present in the aqueous treatment solution at a level of at least 0.01 percent by weight.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and arrive at the claimed surfactant amount as a matter of routine engineering depending on the location, soil properties, temperature, etc. since Applicant has not stated that this particular amount produces unexpected results or solves any stated problem.


Claims 17, 25 and 41-42 are  rejected under 35 U.S.C. 103 as being unpatentable over Lu US 20110179841 (Lu) in view of Applicant’s admission of prior art (AAPA).

Claim 17.
Lu does not specifically teach:
wherein the source of peroxide comprises peracetic acid.  
AAPA identifies peracetic acid as a known oxidizer for soil remediation.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and use peracetic acid because Lu teaches many different oxidizers may be used and AAPA admits that this is a known and effective soil oxidizer thus using a known chemical for it’s known purpose is obvious.

Claim 25. 
Lu does not teach:
wherein the method further comprises, as a final step. a step of applying a layer of polymer film on top of the soil.  
AAPA teaches at page 2, l. 25-26 to apply a plastic film.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and use a plastic film because AAPA admits that this is a known and effective soil remediation technique. 

Claim 41. 
Lu does not teach:
wherein the source of peroxide further comprises a catalyst for promoting the decomposition of the peroxide.  
AAPA teaches that Fe catalyzed hydrogen peroxide is known for soil remediation, see page 9 l. 26.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and use Fe catalyzed hydrogen peroxide because  AAPA admits that this is a known and effective soil remediation technique. 

Claim 42. 
Lu does not teach:
wherein the catalyst is selected from the group consisting of a source of iron (II), a source of iron (III) and mixtures thereof.  
AAPA teaches that Fe catalyzed hydrogen peroxide is known for soil remediation, see page 9 l. 26.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and use Fe catalyzed hydrogen peroxide because  AAPA admits that this is a known and effective soil remediation technique. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lu US 20110179841 (Lu) in view of Seidl DE 3810163 A (Seidl)

Claim 23. 
Lu does not teach:
further comprising, after step b), a step c) wherein the soil surface is leveled and consolidated by a rotating harrow and a step d) Nx herein the soil is compacted by a power driven roller after the peroxide-based treatment is applied and mixed into the soil.
Seidl teaches a rotary harow for consolidating and compacting soil.
It would have ben obvious to one having ordinary skill in the art at the time of Applicant’s effective fiLing date to modify Lu and the method of Seidl because Seidl teaches this will result in better planting environment. 

Response to Arguments
Applicant’s arguments filed 08/04/2022 have been fully considered but they are not persuasive. Applicant argues that the claim amendment submitted 8/04/2022 is not taught by Lu. Specifically allegedly “Lu ‘841 fails to include any teaching or disclosure relating to treating soil in an open field, nursery or green house”.  The Examiner respectfully disagrees. The rejection has been amended to reflect the amendment.


Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant’s disclosure.
	KR 20140103405 A Lu teaches heat, steam and a surfactant for soil remediation. Peroxides are taught for sterilizing feed tanks. 

	CN 102228900 A Lu teaches injecting hydrogen peroxide at a concentration of .5 to 2% for soil remediation. Heat insulation layers are taught. 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO suppled web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished application’s may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about fiLing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would Luke assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674